UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2231



NANCY MARIE HELDRETH,

                                              Plaintiff - Appellant,

          versus


ALLSTATE INSURANCE COMPANY,

                                               Defendant - Appellee,
          and


LARRY MORGAN, Individually and as an agent of
Allstate Insurance Company,

                                                           Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-99-156)


Submitted:   January 30, 2002            Decided:   February 14, 2002


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy Marie Heldreth, Appellant Pro Se. Brent Karleton Kesner,
KESNER, KESNER & BRAMBLE, Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Nancy Marie Heldreth appeals from the district court’s order

awarding partial summary judgment to Allstate Insurance Company in

this civil action.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    Heldreth v. Allstate

Ins. Co., No. CA-99-156 (N.D.W. Va. Aug. 30, 2001).         We deny

Heldreth’s motion to prevent removal of abandoned property and to

prevent Monangalia County from assessing a monetary penalty.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2